COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
  IN RE:                                            §                No. 08-19-00296-CR

                                                    §
  EL PASO COUNTY PUBLIC                                        AN ORIGINAL PROCEEDING
  DEFENDER,                                         §
                                                                       IN MANDAMUS
                                                    §
  RELATOR.
                                                    §


                                            O R D E R

        Pending before the Court is a petition for a writ of mandamus filed by Relator the El Paso

County Public Defender (the “Public Defender”) against the Honorable Alyssa Perez of the 210th

District Court of El Paso County, Texas, seeking to rescind an order, issued at the request of the

State and the City of El Paso, quashing a subpoena for certain police training materials that the

Public Defender contends are material and relevant to its defense. The Public Defender relies

heavily on the Michael Morton Act, which encourages the parties to discuss and agree with respect

to discovery. See TEX.CODE CRIM.PROC.ANN. art. 39.14(n)(“This article does not prohibit the

parties from agreeing to discovery and documentation requirements equal to or greater than those

required under this article.”).

        In an effort to ascertain the ongoing status of this case, it is ordered that within twenty (20)
days of this order, the Public Defender and the State shall file a status letter informing the Court

the current status of the litigation with respect to the discovery at issue, as contemplated by the

Act.

       IT IS SOR ORDERED THIS 9TH DAY OF FEBRUARY, 2021.



                                              PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2